ORDER

PER CURIAM.
Linda and Sebastian Rucci (Ruccis) appeal the judgment of the trial court enforcing the oral settlement of an indebtedness secured by a deed of trust in a judicial foreclosure action in favor of Lindell Bank and Trust Company (Bank). The trial court found that the Statute of Frauds did not govern the oral agreement, for it was a settlement of a disputed claim and not a modification of a deed of trust, and the oral settlement agreement did not need to be in writing to be enforceable.
On appeal, Ruccis contend that the trial court erred in ruling that the oral settlement agreement was outside the Statute of Frauds and enforceable absent a writing, because (1) the oral agreement was in fact an oral modification of a mortgage securing an interest in land and was barred by the general Statute of Frauds; (2) the oral agreement was a modification of a credit agreement and unenforceable under the Credit Agreement Statute of Frauds; (3) Sebastian Rucci needed written authorization from Linda Rucci, his wife, in order to modify the mortgage in accordance with the Statute of Frauds; and (4) the deed of trust and promissory note precluded oral modifications.
We have reviewed the briefs of the parties and the record on appeal and find no *355error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).